626 F.Supp.2d 1327 (2009)
In re BANK OF AMERICA CORP. SECURITIES, DERIVATIVE AND EMPLOYEE RETIREMENT INCOME SECURITY ACT (ERISA) LITIGATION.
MDL No. 2058.
United States Judicial Panel on Multidistrict Litigation.
June 10, 2009.
Before JOHN G. HEYBURN, II, Chairman, J. FREDERICK MOTZ, KATHRYN H. VRATIL, W. ROYAL FURGESON, JR., ROBERT L. MILLER, JR., DAVID R. HANSEN and FRANK C. DAMRELL, JR., Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN, II, Chairman.
Before the entire Panel: Defendant Bank of America Corp. (Bank of America) has moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings in the Southern District of New York of the 30 actions listed on Schedule A. The motion is supported by a lead plaintiff movant group[1] and plaintiffs in seven Southern District of New York actions.[2] Plaintiff in the District of Kansas action supports centralization in the Southern District of New York for coordination of the actions, as opposed to consolidation. Plaintiffs in a potential tag-along action pending in the District of Delaware support centralization in the District of Delaware.
This litigation currently consists of 30 actions pending as follows: 28 actions in the Southern District of New York and one action each in the Northern District of California and the District of Kansas.[3]
On the basis of the papers filed and hearing session held, we find that these 30 actions involve common questions of fact, and that centralization under Section 1407 in the Southern District of New York will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions share factual questions regarding alleged misrepresentations and omissions made in the context of Bank of America's acquisition of Merrill Lynch & Co., Inc. Centralization under Section 1407 will eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
The concerns of plaintiff in the District of Kansas action regarding the manner and extent of coordination or consolidation of her action with the pretrial proceedings in other actions can be presented to the transferee judge. The governing statute contemplates transfer for "coordinated or consolidated pretrial proceedings." 28 U.S.C. § 1407(a). Accordingly, we leave the degree of any coordination or consolidation to the discretion of the transferee judge. See In re Pfizer Inc. Securities, Derivative & Erisa Litigation, 374 F.Supp.2d 1348, 1349-50 (J.P.M.L.2005).
*1328 The Southern District of New York stands out as an appropriate transferee forum. Most of the 28 actions in this district are already pending before Judge Denny Chin, who has had an opportunity to become familiar with the contours of this litigation. In addition, both Merrill Lynch and Bank of America have a significant presence in the Southern District of New York. Relevant documents and witnesses can thus be expected to be found there.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Southern District of New York are transferred to the Southern District of New York and, with the consent of that court, assigned to the Honorable Denny Chin for coordinated or consolidated pretrial proceedings with the actions listed on Schedule A and pending in that district.
            SCHEDULE A
Northern District of California
Jacques Cromier, et al. v. Bank of
  America Corp., et al., C.A. No. 4:09-544
District of Kansas
Michael R. Bahnmaier v. Bank of
  America Corp., et al., C.A. No. 2:09-2099
Southern District of New York
Steven J. Sklar v. Bank of America
  Corp., et al., C.A. No. 1:09-580
  Finger Interests Number One Ltd. v.
  Bank of America Corp., et al., C.A. No.
  1:09-606
  Fort Worth Employees' Retirement
  Fund, et al. v. Bank of America Corp.,
  et al., C.A. No. 1:09-638
  Frank Palumbo, et al. v. Bank of America
  Corp., et al., C.A. No. 1:09-740
  Louisiana Municipal Police Employees
  Retirement System, etc. v. Kenneth D.
  Lewis, et al., C.A. No. 1:09-808
  Steven Waldman v. Kenneth D. Lewis,
  et al., C.A. No. 1:09-834
  Vernon C. Dailey v. Bank of America
  Corp., et al., C.A. No. 1:09-851
  Rhonda Wilson v. Bank of America
  Corp., et al., C.A. No. 1:09-880
  Charles Zitner v. Bank of America
  Corp., et al., C.A. No. 1:09-881
  Mark Adams v. Bank of America Corp.,
  et al., C.A. No. 1:09-914
  Fred Stabbert, et al. v. Bank of America
  Corp., et al., C.A. No. 1:09-928
  Lesley Wright v. Bank of America
  Corp., et al., C.A. No. 1:09-1056
  Hollywood Police Officers' Retirement
  System, etc. v. Kenneth D. Lewis, et al.,
  C.A. No. 1:09-1174
  Margaret Stricker, et al. v. The Bank of
  America Corp. Corporate Benefits Committee,
  et al., C.A. No. 1:09-1177
  Martin Siegel, etc. v. Kenneth D. Lewis,
  et al., C.A. No. 1:09-1331
  Edward Thomas Smith v. Kenneth D.
  Lewis, et al., C.A. No. 1:09-1333
  James F. Lehmann, etc. v. Kenneth D.
  Lewis, et al., C.A. No. 1:09-1434
  Gary Welikson v. Bank of America
  Corp., et al., C.A. No. 1:09-1463
  Jennifer R. Young, et al. v. Kenneth D.
  Lewis, et al., C.A. No. 1:09-1561
  Robert Anderson, etc. v. Kenneth D.
  Lewis, et al., C.A. No. 1:09-1572
  Leo G. Gilliam, et al. v. Bank of America
  Corp., et al., C.A. No. 1:09-1606
  West Palm Beach Firefighters' Pension
  Fund v. Bank of America Corp., et al.,
  C.A. No. 1:09-1612
  Ellen K. Fauerbach v. Bank of America
  Corp., et al., C.A. No. 1:09-1941
  Naomi Raphael v. Bank of America
  Corp., et al., C.A. No. 1:09-2350
  Alma Alvarez, et al. v. Bank of America
  Corp., et al., C.A. No. 1:09-2389
*1329
West Palm Beach Police Pension Fund,
  et al. v. Kenneth D. Lewis, et al., C.A.
  No. 1:09-2581
  Westmoreland County Employee Retirement
  System, etc. v. Kenneth D. Lewis,
  et al., C.A. No. 1:09-2609
  Judy Calibuso v. Bank of America
  Corp., et al., C.A. No. 1:09-2674
NOTES
[1]  The group consist of the following public pension funds: the State Teachers Retirement System of Ohio, the Ohio Public Employees Retirement System, the Teacher Retirement System of Texas, Stichting Pensionenfonds Zorg en Welzjin (represented by PGGM Vermogensbeheer B.V.) and Fjarde AP-Fonden.
[2]  Bank of America represented that defendants John A. Thain, Kenneth D. Lewis and Joe L. Price consent to the motion for centralization.
[3]  In addition to the 30 actions now before the Panel, the parties have notified the Panel of a related action pending in the District of Delaware. This action and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).